Title: To Benjamin Franklin from Jonathan Williams, Jr., 26 February 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin



Dear & hond Sir.
Nantes Feb. 26. 1780
I have just received your kind Letter of the 23 Inst. My preceeding Letters will have explained the Affair of the Bills. They were drawn to fall due at 2.. 3.. & 4 Usances because M. de Chaumont so directed, & I suppose he directed so because he imagined it would facilitate the negociation. I can however avoid negociating those a short date if you think it necessary as Bills on Paris are now in demand. I shall in consequence of your Direction take the Order of Congress solely for my Guide in the Provision I am making. I have however been obliged to make one Deviation because it was impossible to do otherwise. They direct all the Cloth to be wet before it is made up, in order I suppose to prevent its shrinking afterwards. At this Season of the Year if I was to wet the Cloth I should not get it dry again on accot of the incessant Rains, & it would become damaged. I cannot therefore comply with this, shall however make the Coats large enough to allow for Shirinking.
The Report about my Uncles being in London is a very injurious one to him & me for I must have been a very bad American to have been privy to his Return to London & he could not go without my knowledge. I beg you to contradict this Falsehood and you may be assured that my Uncle is with me & will not leave this Place ’till he returns to America which will be by the first good Opportunity in the Spring.
I am ever with the greatest Respect Your dutifull & affectionate Kinsman
Jona Williams J


Mariamne & Christie are well & desire to be respectfully & affectionately remembered. I have just recd a Letter from my Mother dated Nov. 14. She desires her Duty to you & informs you that she & my Father a few Days before went to see Aunt mecom who was well & happy with her Grand Daughter.— A Vessell is put in here from Boston Dismasted. She was bound to Amsterdam, the Captain says that 6 Transports with Provision bound from N York to Penobscot for the English Garrison there under Convoy of a Sloop of War were much better Convoyed (Sloop of War & all) by two Salem Privateers safe & sound into Boston Harbour. Penobscott will be a hungry Garrison this Winter.
I am ever as before
JW

 Notation: J Williams Feb 26 80